— Appeal by the defendant from two judgments of the Supreme Court, Richmond County (Felig, J.), both rendered May 3, 1989, convicting him of attempted criminal sale of a controlled substance in the third degree under Indictment No. 269S/88 and criminal sale of a controlled substance in the third degree under Indictment No. 124/89, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that his pleas should be vacated because the court imposed sentences greater than that bargained for is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the court expressly advised the defendant that a sentence of five to fifteen years would be imposed upon his conviction under Indictment No. 269S/88 if he failed to stay out of further legal "trouble”. Prior to sentencing, the defendant was arrested twice for unrelated drug and weapon possession charges. Therefore, the court was not bound by its original sentencing promise and was not required to permit the defendant to withdraw his guilty plea prior to imposing the enhanced sentence (see, People v Caridi, 148 AD2d 625; see also, People v McNeill, 164 AD2d 951; People v Asencio, 143 AD2d 917).
Finally, the concurrent sentences imposed were neither harsh nor excessive under the circumstances of this case. Mangano, P. J., Sullivan, Harwood and Miller, JJ., concur.